If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


CORY RUBIN, M.D.,                                                     UNPUBLISHED
                                                                      August 5, 2021
               Plaintiff-Appellant,

v                                                                     No. 354108
                                                                      Macomb Circuit Court
ADVANCED DERMATOLOGY OF MICHIGAN                                      LC No. 2020-000448-CB
PC, ADCS HOLDINGS TARGET LLC, and
STEVEN K. GREKIN, D.O., PC,

               Defendants-Appellees.


Before: GADOLA, P.J., and JANSEN and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s opinion and order granting summary disposition
in favor of defendants, Advanced Dermatology of Michigan PC (Advanced Dermatology), ADCS
Holdings Target LLC (ADCS), and Steven K. Grekin, D.O., PC (Grekin). We affirm.

                       I. FACTS AND PROCEDURAL BACKGROUND

        This case concerns the dismissal of plaintiff’s complaint on the basis of a six-month
limitations period found in plaintiff’s employment agreement. Plaintiff is a licensed doctor
practicing dermatology. On February 4, 2014, plaintiff and Grekin entered an employment
agreement under which plaintiff agreed to perform services as a physician, dermatologist, and
dermatologic surgeon for Grekin and its related entities. Relevant here, the employment agreement
contained paragraph 27, which related to a shortened statute of limitations. The statute of
limitations paragraph stated that any claim related to the employment agreement, including any
claim related to plaintiff’s employment or termination of his employment with defendants, had to
be filed no more than six months after the employment agreement was terminated. The
employment agreement also contained paragraph 8.3, a provision regarding the force and effect of
the agreement upon termination. Paragraph 8.3 stated that when the employment agreement was
terminated, it would be “of no further force or effect and each of the parties shall be relieved and
discharged from their respective rights and obligations hereunder.” However, paragraph 8.3 also
contained an exception to this rule, providing that several provisions of the agreement “shall



                                                 -1-
continue to be given effect in accordance with their terms,” including the six-month limitations
period of paragraph 27.

       On July 11, 2014, plaintiff, Grekin, and Advanced Dermatology entered an amendment to
the employment agreement. The amendment expressly incorporated the terms of the February 4,
2014 employment agreement, except as amended by the Schedule 1 document attached to the
amendment. Paragraphs 8.3 and 27 contained in the February 4, 2014 employment agreement
remained unchanged by the July 11, 2014 amendment.

        Two years later, on June 6, 2016, plaintiff and Advanced Dermatology entered into a
second amendment to the employment agreement. The second amendment extended the term of
plaintiff’s employment by three years, as of the amendment’s June 6, 2016 effective date, and
focused on plaintiff’s elevation to “Chief Physician Resource Officer” and defendants’ intent to
eventually promote him to Chief Medical Officer. Relevant here, the second amendment also
states: “All other terms and conditions contained in the [February 4, 2014] Agreement remain
unchanged and are hereby ratified and reaffirmed in their entirety[.]”

         In 2019, the last year of plaintiff’s three-year term, the parties began negotiating another
extension of plaintiff’s employment agreement. According to plaintiff, although he continued
performing “at a high level” as negotiations were ongoing, defendants allegedly had “questionable
billing practices, patient retention [issues], staff dissatisfaction, and revenue losses.” Plaintiff
further alleged that staff was advised “of pending downsizing,” and that he continued seeking an
extension to the employment agreement, but was “eventually rebuffed” by defendants “without
cause or reason . . . .”

       Plaintiff’s existing employment agreement expired on June 6, 2019, three years from the
employment agreement’s effective date. However, plaintiff alleged that he was “induced to
understand that his contract [was] extended to July 28, 2019,” and that defendants demanded he
continue working “through and including that date.” “In accord with that demand,” defendants
“continued to represent that a negotiated extension” of plaintiff’s employment was “constructively
pending.” However, no substantive agreement was ever offered, and plaintiff resigned on July 28,
2019.

        On February 4, 2020, plaintiff filed a complaint against defendants, alleging three counts:
(1) breach of contract; (2) misrepresentation; and (3) unjust enrichment and quantum meruit. In
lieu of an answer, defendants moved for summary disposition. Defendants argued that plaintiff
failed to file his complaint within the six-month statute of limitations period that he agreed to in
the employment agreement. Defendants argued that the six-month limitations period applied to
any claim related to the employment agreement, including claims related to plaintiff’s employment
or termination of employment. Defendants also noted that plaintiff waived any statute of
limitations contrary to the one articulated in the employment agreement. Defendants asserted that
plaintiff’s three claims related to his employment or termination of his employment. Defendants
noted that contractual limitations periods were “routinely” upheld and enforced by Michigan
courts. Moreover, defendants argued that the employment agreement was unambiguous, did not
violate any public policy or law, was not unconscionable, and was a reasonable contract provision.
Thus, defendants argued that plaintiff’s claims were barred by the contractual limitations period.



                                                -2-
        After plaintiff responded to defendants’ motion for summary disposition, a hearing was
held, and the parties submitted supplemental briefs. Subsequently, the trial court entered its
opinion and order granting summary disposition in defendants’ favor. The trial court concluded
the six-month limitations period was “unambiguously broad” and barred each of plaintiff’s claims,
finding that each claim was related to the employment agreement, plaintiff’s employment with
defendants, or the termination of his employment. The trial court also concluded that although
plaintiff raised arguments regarding waiver, estoppel, and fraud, he had failed to address how those
doctrines applied and his complaint did not contain any allegations supporting their application.
Further, the trial court concluded that equitable tolling did not bar application of the shortened
limitations period. Thus, the trial court granted summary disposition to defendants on the basis of
the six-month limitations period in the employment agreement. This appeal followed.

                   II. UNJUST ENRICHMENT AND QUANTUM MERUIT

        Plaintiff argues that the trial court erred by granting summary disposition of his claims for
unjust enrichment and quantum meruit in reliance on the shortened statute of limitation period in
the employment agreement. We disagree.

        “This Court reviews de novo whether a trial court properly granted a motion for summary
disposition.” Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich App 362,
369; 775 NW2d 618 (2009). MCR 2.116(C)(7) is the appropriate subrule for analyzing a request
for summary disposition made on the basis of a contractual limitations period. Timko v Oakwood
Custom Coating, Inc, 244 Mich App 234, 238; 625 NW2d 101 (2001). “Summary disposition
under MCR 2.116(C)(7) is appropriate when the undisputed facts establish that the plaintiff’s claim
is barred under the applicable statute of limitations.” Kincaid v Cardwell, 300 Mich App 513, 522;
834 NW2d 122 (2013). When analyzing a motion for summary disposition under MCR
2.116(C)(7), the trial court must accept as true the contents of the complaint unless contradicted
by affidavits, depositions, admissions, or other documentary evidence submitted to the trial court
by the moving party. Maiden v Rozwood, 461 Mich 109, 119; 597 NW2d 817 (1999). “Generally,
the burden is on the defendant who relies on a statute of limitations defense to prove facts that
bring the case within the statute.” Kincaid, 300 Mich App at 522. “If there is no factual dispute,
whether a plaintiff’s claim is barred under the applicable statute of limitations is a matter of law
for the court to determine.” Id. at 523. Additionally, “[q]uestions involving the proper
interpretation of a contract or the legal effect of a contractual clause are also reviewed de novo.”
McDonald v Farm Bureau Ins Co, 480 Mich 191, 197; 747 NW2d 811 (2008).

       The principles of contract interpretation apply to plaintiff’s employment agreement.

               The goal of contract interpretation is to first determine, and then enforce,
       the intent of the parties based on the plain language of the agreement. If no
       reasonable person could dispute the meaning of ordinary and plain contract
       language, the Court must accept and enforce the language as written, unless the
       contract is contrary to law or public policy. Plain and unambiguous contract
       language cannot be rewritten by the Court under the guise of interpretation, as the
       parties must live by the words of their agreement. [Harbor Park Market, Inc v
       Gronda, 277 Mich App 126, 130-131; 743 NW2d 585 (2007) (quotation marks and
       citations omitted).]


                                                -3-
“Absent an ambiguity or internal inconsistency, contractual interpretation begins and ends with
the actual words of a written agreement.” Universal Underwriters Ins Co v Kneeland, 464 Mich
491, 496; 628 NW2d 491 (2001). When interpreting words in an agreement, this Court considers
the agreement as a whole and gives meaning to all of its terms. Auto-Owners Ins Co v Churchman,
440 Mich 560, 566; 489 NW2d 431 (1992). Our Supreme Court has held that “an unambiguous
contractual provision providing for a shortened period of limitations is to be enforced as written
unless the provision would violate law or public policy.” Rory v Continental Ins Co, 473 Mich
457, 470; 703 NW2d 23 (2005).

        “This Court has long recognized the equitable right of restitution when a person has been
unjustly enriched at the expense of another.” Mich Ed Employees Mut Ins Co v Morris, 460 Mich
180, 197; 596 NW2d 142 (1999). “[W]hether a claim for unjust enrichment can be maintained is
a question of law . . . .” Morris Pumps v Centerline Piping, Inc, 273 Mich App 187, 193; 729
NW2d 898 (2006). “The essential elements of [an unjust enrichment] claim are (1) receipt of a
benefit by the defendant from the plaintiff, and (2) which benefit it is inequitable that the defendant
retain.” Meisner Law Group PC v Weston Downs Condo Ass’n, 321 Mich App 702, 721; 909
NW2d 890 (2017) (quotation marks and citation omitted; alteration in original). “ ‘The theory
underlying quantum meruit recovery is that the law will imply a contract in order to prevent unjust
enrichment . . . .’ As such, claims for unjust enrichment and quantum meruit have historically
been treated in a similar manner.” NL Ventures VI Farmington, LLC v Livonia, 314 Mich App
222, 241; 886 NW2d 772 (2015) (citation omitted; ellipsis in original). Thus, the same elements
required to establish an unjust-enrichment claim are also required to “sustain a claim of quantum
meruit . . . .” Morris Pumps, 273 Mich App at 195. A party may raise a claim of unjust enrichment
or quantum meruit “only if there is no express contract covering the same subject matter.” Local
Emergency Fin Assistance Loan Bd v Blackwell, 299 Mich App 727, 734; 832 NW2d 401 (2013)
(quotation marks and citation omitted).

        The trial court did not err when it granted summary disposition of plaintiff’s claims for
unjust enrichment and quantum meruit in defendants’ favor on the basis of the six-month
limitations period in the employment agreement. The contractual provision at issue, paragraph 27
of the employment agreement, states:

               27.     Statute of Limitations. Employee understands and agrees that any
       claim relating to this Agreement including any claim relating to Employee’s
       employment or termination of employment with the Company must be filed no
       more than six (6) months after the termination of this Agreement. Employee waives
       any statute of limitations to the contrary[.]

The language and meaning of this provision are plain. Plaintiff agreed that any claim related to
the employment agreement, including any claim related to his employment or termination of his
employment with defendants, had to be filed no more than six months after termination of the
employment agreement. Paragraph 27 also establishes that plaintiff waived any other statute of
limitations to the contrary.

       Plaintiff’s claims of unjust enrichment and quantum meruit related to his employment and
termination of his employment with defendants. Plaintiff’s unjust enrichment and quantum meruit
claims include allegations that defendants “should have properly compensated [p]laintiff for all


                                                 -4-
sums earned, billed, or pending for services performed through and including July 28, 2019.”
Plaintiff also alleged that defendants “received a benefit from [p]laintiff[’]s work in an amount
exceeding $100,000,” and that the “fair value of [his] work [was] reasonably calculated as the
method of compensation set forth in the parties[’] agreements . . . .” (Emphasis added.) It is clear
that plaintiff’s allegations under his claims for unjust enrichment and quantum meruit relate to the
employment agreement, and employment and termination of employment, with defendants. The
allegations reference “work” that plaintiff did for defendants, as well as the parties’ agreement and
the methods for calculating the fair value of plaintiff’s work. As a result, plaintiff’s unjust
enrichment and quantum meruit claims come within the plain language of paragraph 27 of the
employment agreement. Therefore, the six-month limitations period applies to plaintiff’s claims
for unjust enrichment and quantum meruit.

        The trial court properly concluded that plaintiff’s claims for unjust enrichment and
quantum meruit are barred by the six-month limitations period in the employment agreement. The
employment agreement was extended to a three-year term effective June 6, 2016, and, thus, was
terminated on June 6, 2019. Therefore, under the plain language of paragraph 27 of the
employment agreement, plaintiff had six months within which to file a complaint after the
employment agreement terminated. That is, plaintiff had until December 6, 2019, to file his
complaint. Additionally, even if plaintiff’s additional work for defendants extended the
termination date of the employment agreement to July 28, 2019, he would have been required to
file his complaint by January 28, 2020. Because plaintiff did not file his complaint until
February 4, 2020, it was untimely, regardless of whether June 6, 2019, or July 28, 2019, was the
employment agreement’s termination date. As a result, the trial court properly granted summary
disposition of plaintiff’s claims for unjust enrichment and quantum meruit.

        Plaintiff claims that the work he completed between the time the contract terminated on
June 6, 2019, and when he resigned on July 28, 2019, was extracontractual, and this should bar
application of the shortened limitations period in the employment agreement. In support of this
claim, plaintiff relies, in part, on Woods v Saginaw, 506 Mich 937, 949 NW2d 456 (2020).
Plaintiff’s reliance on Woods is misplaced. Woods dealt with whether summary disposition was
properly granted under MCR 2.116(C)(8). Id. at 937. There, the Supreme Court concluded that
the “plaintiff’s amended complaint and attached exhibits were legally sufficient to plead his claim
that the defendant was unjustly enriched by extra-contractual work completed by the plaintiff.”
Id. This case involves a grant of summary disposition under MCR 2.116(C)(7) on the basis of a
contractual provision regarding the statute of limitations. Thus, Woods is distinguishable.

        Additionally, as noted, a party can raise a claim of unjust enrichment or quantum meruit
“only if there is no express contract covering the same subject matter.” Local Emergency, 299
Mich App at 734 (quotation marks and citation omitted). The employment agreement covers the
timing requirements for bringing a claim and, by agreement of the parties, the limitations period
remained in effect after the employment agreement was terminated. Therefore, an express contract
“covering the same subject matter” exists. Id. (quotation marks and citation omitted). Although
the employment agreement terminated on June 6, 2019, plaintiff agreed to be bound by the
shortened, six-month limitations period in the employment agreement for any claims related to the
agreement, his employment, or his termination. And, as the trial court noted, plaintiff agreed to
be bound by the six-month limitations period even after the agreement was terminated, as
explained in paragraph 8.3 of the employment agreement. Plaintiff’s claims for unjust enrichment


                                                -5-
and quantum meruit are clearly related to his employment with defendants, as well as his
termination of employment, and thus, the shortened limitations period applies. Therefore, the trial
court properly granted summary disposition of plaintiff’s claims of unjust enrichment and quantum
meruit.

                                   III. MISREPRESENTATION

       Plaintiff argues the trial court erred when it concluded his misrepresentation claim was
barred by the six-month limitations period in the employment agreement. We disagree.

       The elements of common-law fraud or fraudulent misrepresentation are:

       (1) the defendant made a material representation; (2) the representation was false;
       (3) when the representation was made, the defendant knew that it was false, or made
       it recklessly, without knowledge of its truth, and as a positive assertion; (4) the
       defendant made it with the intention that the plaintiff should act upon it; (5) the
       plaintiff acted in reliance upon the representation; and (6) the plaintiff thereby
       suffered injury. [Roberts v Saffell, 280 Mich App 397, 403; 760 NW2d 715 (2008),
       aff’d 483 Mich 1089 (2009).]

        As noted above, the plain language of paragraph 27’s six-month limitations period
establishes that plaintiff agreed that any claim related to the employment agreement, including any
claim related to his employment or termination of his employment with defendants had to be filed
no more than six months after the employment agreement was terminated, i.e., six months from
June 6, 2019.

         Plaintiff’s misrepresentation claim is related to the employment agreement, and plaintiff’s
employment and termination of employment with defendants. Plaintiff alleged that defendants,
during negotiations related to plaintiff’s employment, made several allegations, including (1)
plaintiff’s term of service included obligations through July 28, 2019, and his employment
agreement would be extended; (2) billing irregularities would be addressed and staffing issues
would be resolved; and (3) plaintiff would be compensated for his work. Plaintiff alleged that
these representations (allegedly made during negotiating his continued employment with
defendants) were false when made or, at minimum, were made recklessly without knowledge
regarding their truth and with the intent that plaintiff rely on them. Plaintiff further alleged that in
reliance on these misrepresentations, he continued “perform[ing] medical services, cooperate[d]
in billing, defer[red] seeking alternate employment, and negotiated a potential contract extension
in good faith.” Moreover, plaintiff alleged he “would not have completed the acts” described
above were it not for defendants’ representations that “induc[ed] such reliance.” Plaintiff alleged
defendants’ misrepresentations caused him loss of income, “humiliation, outrage, indignation, and
loss of business opportunities.”

        The allegations of plaintiff’s misrepresentation claim are clearly related to plaintiff’s
employment agreement as they discuss representations allegedly made in negotiations related to
plaintiff’s continued employment with defendants. The allegations also clearly relate to plaintiff’s
employment and termination of employment with defendants because the allegations discuss
plaintiff’s continued performance of responsibilities, including performing medical services. As


                                                  -6-
a result, plaintiff’s misrepresentation claim comes within the plain language of paragraph 27 of the
employment agreement. Therefore, the six-month limitations period applies to plaintiff’s
misrepresentation claim. To the extent plaintiff argues that the six-month limitations period does
not apply because the services he performed and the misrepresentations made were
extracontractual, paragraph 8.3 of the employment agreement establishes that paragraph 27, the
six-month limitations period provision, “shall continue to be given effect in accordance with [its]
terms,” even after the agreement terminated. Thus, as discussed above, plaintiff’s complaint was
not filed within that six-month window. As a result, the trial court properly concluded plaintiff’s
misrepresentation claim was barred by the six-month limitations period in the employment
agreement.1

           IV. WAIVER, EQUITABLE ESTOPPEL, AND EQUITABLE TOLLING

       Plaintiff argues the trial court improperly rejected his arguments regarding waiver,
estoppel, and equitable tolling. We address each in turn.

        This Court reviews de novo whether the trial court properly applied Michigan’s common
law. New Prod Corp v Harbor Shores BHBT Land Dev, LLC, 308 Mich App 638, 644; 866 NW2d
850 (2014). A trial court’s decision regarding the applicability of the doctrine of equitable estoppel
is reviewed de novo on appeal. Sylvan Twp v Chelsea, 313 Mich App 305, 315-316; 882 NW2d
545 (2015).

                                           A. WAIVER

       Plaintiff argues that the trial court improperly rejected his request to apply waiver to
preclude defendants’ reliance on the six-month limitations period. Plaintiff has abandoned the
issue.

         “An appellant may not merely announce his position and leave it to this Court to discover
and rationalize the basis for his claims, nor may he give issues cursory treatment with little or no
citation of supporting authority.” Houghton ex rel Johnson v Keller, 256 Mich App 336, 339; 662
NW2d 854 (2003) (citations omitted). “An appellant’s failure to properly address the merits of his
assertion of error constitutes abandonment of the issue.” Id. at 339-340 (citation omitted). That
is, “[t]he appellant . . . must first adequately prime the pump; only then does the appellate well
begin to flow.” Mitcham v Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959).

        Although plaintiff asserts that waiver remains a “viable” doctrine despite our Supreme
Court’s decision in Rory, 473 Mich at 470 (related to the validity of contractual limitations period),
plaintiff’s brief on appeal contains no analysis of the waiver issue, and states in a conclusory
fashion that “[a]pplying the fairness of . . . waiver to a conflict regarding the binding effect of a


1
  Given our conclusion that summary disposition was properly granted under MCR 2.116(C)(7)
on the basis of the six-month limitations period in the employment agreement, we need not address
defendants’ alternative argument that summary disposition of the misrepresentation claim would
have been proper under MCR 2.116(C)(8) because plaintiff’s allegations were vague and lacked
specificity.


                                                 -7-
shortened limitations period is well established.” Plaintiff does not explain why waiver is allegedly
applicable, and does not provide any information that could direct this Court to the basis for his
reliance on waiver. Therefore, plaintiff’s cursory treatment of this issue, and failure to properly
address the merits of his assertion of error, renders it abandoned. Houghton, 256 Mich App at 339-
340.

         Although we may decline to address an abandoned issue, after review, we conclude that
plaintiff has not demonstrated that defendants waived their right to rely on the six-month
limitations period. “A waiver is an intentional relinquishment or abandonment of a known right.”
Nexteer Auto Corp v Mando America Corp, 314 Mich App 391, 395; 886 NW2d 906 (2016).
Plaintiff has not alleged any conduct by defendants indicating an intent to relinquish or abandon
their right to rely on the six-month limitations period. Therefore, waiver does not apply.

                                   B. EQUITABLE ESTOPPEL

        Plaintiff asserts that the trial court improperly rejected his request to apply equitable
estoppel to toll his claims against defendants and preclude dismissal on the basis of the six-month
limitations period in the employment agreement. We disagree.

        Equitable estoppel “is a judicially created exception to the general rule that statutes of
limitation run without interruption. It is essentially a doctrine of waiver that extends the applicable
period for filing a lawsuit by precluding the defendant from raising the statute of limitations as a
bar.” Cincinnati Ins Co v Citizens Ins Co, 454 Mich 263, 270; 562 NW2d 648 (1997).

       For equitable estoppel to apply, plaintiff must establish that (1) defendant’s acts or
       representations induced plaintiff to believe that the limitations period clause would
       not be enforced, (2) plaintiff justifiably relied on this belief, and (3) []he was
       prejudiced as a result of h[is] reliance on h[is] belief that the clause would not be
       enforced. [McDonald, 480 Mich at 204-205.]

        Plaintiff has failed to establish that defendants’ representations induced him to believe that
the six-month limitations period clause would not be enforced. Plaintiff’s complaint does not
allege that defendants made any representations regarding whether the limitations period provision
would be enforced. Rather, plaintiff’s complaint focuses on representations related to negotiations
for his continued employment, and regarding the services plaintiff performed that allegedly
unjustly enriched defendants. Moreover, plaintiff made no such allegations in his response to
defendants’ motion for summary disposition, or in his supplemental brief. Defendants stressed
this defect in plaintiff’s allegations in their reply brief in support of summary disposition. Because
plaintiff failed to allege any acts or representations by defendants that induced him to believe the
limitations period clause would not be enforced, equitable estoppel does not apply to toll the
limitations period.

                                    C. EQUITABLE TOLLING

      Plaintiff also argues that equitable tolling should apply and bar defendants’ reliance on the
six-month limitations period. We disagree.




                                                 -8-
        To the extent plaintiff’s reliance on equitable tolling differs from his request to use
equitable estoppel to toll the statute of limitations, equitable tolling does not apply. As our
Supreme Court stated in Trentadue v Buckler Lawn Sprinkler, 479 Mich 378, 406; 738 NW2d 664
(2007), application of equitable tolling “is limited to those circumstances when the courts
themselves have created confusion,” such as in instances when a party must navigate a “ ‘jumble
of convoluted caselaw . . . .’ ” (Quotation marks and citation omitted.) And, in any event, to
prevail on a claim that he is entitled to equitable tolling, a plaintiff must show “that [the] defendant
induced [him] to refrain from bringing an action within” the applicable limitations period. Secura
Ins Co v Auto-Owners Ins Co, 232 Mich App 656, 661; 591 NW2d 420 (1998), aff’d 461 Mich
382 (2000). Plaintiff’s failure to file his complaint within the six-month limitations period did not
stem from confusion created by any court, and, as discussed, plaintiff has not established that
defendants induced him to refrain from filing his complaint within the six-month limitations
period. Therefore, equitable tolling does not apply.

       Affirmed.

                                                               /s/ Michael F. Gadola
                                                               /s/ Kathleen Jansen
                                                               /s/ Colleen A. O’Brien




                                                  -9-